internal_revenue_service number release date index number ------------------------------------------------------------- -------------------------- -------------------------------------------------- --------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no --------------- telephone number --------------------- refer reply to cc psi br01 plr-137276-11 date january legend x y ------------------------------------------------------------------------------------------ ----------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------ year ------- a ------------------------------------------ ---------------------------- dear --------------- this letter is in response to your request dated date on behalf of x and y for a private_letter_ruling under sec_704 of the internal_revenue_code specifically rulings have been requested that x or y depending on which is the transferee partnership may aggregate built-in gains and losses from qualified_financial_assets contributed by the transferee partnership to the transferor partnership with gains and losses from revaluations of qualified_financial_assets held by the transferee partnership for purposes of making sec_704 and reverse sec_704 allocations and continue to utilize the established aggregation methodology of the transferee partnership facts plr-137276-11 according the materials submitted we understand the relevant facts to be as follows in year a acquired y from another company prior to the acquisition both a and the other company independently operated similar portfolios x and y as a result of the acquisition a now serves as the advisor to both x and y which a represents are both registered as investment companies under the investment_company act of and are treated as partnerships for u s federal tax purposes in addition a represents that both x and y meet the definitional requirements to qualify as securities partnerships for purposes of sec_704 aggregation currently x aggregates gains and losses for purposes of making reverse sec_704 allocations using the full netting approach y aggregates gains and losses for purposes of making reverse sec_704 allocations using the partial netting approach in order to align business objectives and achieve economies of scale a intends to merge x and y in an assets-over merger for federal tax purposes the parties intend for the transferee partnership to acquire all of the assets as well as assume all of the liabilities of the transferor partnership as of the date of this letter it is uncertain which partnership x or y will be the transferee partnership x and y represent the following the transferee partnership will qualify as a securities_partnership within the the transferee partnership will make revaluations daily in accordance with meaning of sec_1_704-3 sec_1_704-3 the burden of making sec_704 allocations separately from reverse allocations is substantial the transferee partnership’s contributions revaluations and the corresponding allocations of tax items are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that would substantially reduce the present_value of the partners’ aggregate tax_liability future allocations of income gain loss and deduction will be made pro-rata based on each partners’ ownership_interest and there will be no special allocations to a tax tax-exempt or any other partner in the partnership law and analysis sec_704 provides that a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss sec_1_704-3 plr-137276-11 sec_1_704-3 states that except as otherwise provided sec_704 applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed_property cannot be aggregated sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations sec_704 allocations and reverse sec_704 allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 and sec_1_704-3 sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and makes all of its book allocations in proportion to the partners’ relative book capital accounts under sec_1_704-3 a partnership is a management company if it is registered as a management company under the investment_company act of as amended u s c 80a sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded actively_traded means actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules plr-137276-11 sec_1_704-3 provides that for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 and v provide two allocation_methods of making allocations on a aggregate basis that are generally considered to be reasonable partial netting and full netting respectively the aggregation rules of sec_1_704-3 generally apply to only reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of sec_704 allocations in the same manner as that described in sec_1_704-3 sec_708 provides that an existing partnership shall be considered as continuing if it is not terminated sec_708 provides that in the case of a merger or consolidation of two or more partnerships the resulting_partnership shall for purposes of this section be considered the continuation of any merging or consolidating partnership whose members own an interest of more than percent in the capital and profits of the resulting_partnership sec_1_708-1 provides that when two or more partnerships merge or consolidate into one partnership under the applicable jurisdictional law without undertaking a form for the merger or consolidation or undertake a form for the merger that is not an assets-up form any merged or consolidated partnership that is considered terminated under this section is treated as undertaking the assets-over form for federal_income_tax purposes under the assets-over form the merged or consolidated partnership that is considered terminated under this section contributes all of its assets and liabilities to the resulting_partnership in exchange for an interest in the resulting_partnership and immediately thereafter the terminated partnership distributes interest in the resulting_partnership to its partners in liquidation of the terminated partnership plr-137276-11 conclusion based solely on the information submitted and the representations made we conclude that x or y whichever is the transferee partnership may aggregate the built- in gains and losses from qualified_financial_assets contributed upon the merger of x and y with gains and losses from revaluations of qualified_financial_assets held by the transferee partnership for purposes of making sec_704 and reverse sec_704 allocations furthermore we also conclude that x or y whichever is the transferee partnership may continue to utilize the established aggregation methodology of the transferee partnership except as specifically ruled upon we express no opinion on the federal tax consequences of the transaction described above under any other provision of the code and regulations specifically we express no opinion concerning whether either portfolio was qualified to and properly aggregating reverse sec_704 allocations prior to the merger this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be to your authorized representative sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
